DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and related arguments filed 1/5/2021 have been fully considered but they are not persuasive. First and foremost, applicant is reminded that “In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  Furthermore, “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).” 
For clarify, the examiner will summarize/generalize the rejection to better understand the examiner’s position of obvious.  The primary reference of Malackowski discloses all of the claimed limitations, including instrument ports, footswitch ports, indicator lights and a controller that maps/assigns the functionality of the footswitches to the instruments via indicator lights, as claimed.  The only difference between 
Specifically, Fig. 12 of Malackowski makes it clear that the indicator lights include footswitch indicator lights (164, 166), as well as surgical handpiece indicator lights (170a, 170b, 170c).  The examiner contends that it would be obvious, based on the teachings of Mezhinsky, to modify these indicator lights such that they are designed as ring-shaped light guides and positioned to surround the corresponding ports of the handpieces (40) and footswitches (48), so that the indicator lights and associated ports are in one, easily visible location.  Again, the functionality of Malackowski remains the exact same, the only difference is the design and location of the indicator lights, as expressly taught by Mezhinksy.  Furthermore, the fact that Mezhinsky fails to specifically teach associating a footswitch port to an instrument port or fails to teach 
Regarding claim 21, applicant argues that Mezhinsky fails to disclose the first and second arcuate light emitter portions.  However, applicant has again failed to consider the combination of references.  Specifically, Malackowski discloses an indicator light (170c) that is half one color and half another (Par 0127, Fig. 12), specifically half of the circle is one color while the other half is another color.  The examiner contends that when modifying this circle shape into a ring shape, the only way to maintain this function is to have a first arcuate portion that displays one color and a second arcuate portion that displays another.  This position is supported by Mezhinsky explicitly teaching a “broken ring of light”; clearly when a ring is broken, the resulting portions/sections are arcuate in shape.  To clarify, a ring, by definition is merely multiple 
Therefore, applicant’s amendments and related arguments are not considered persuasive.  The examiner is maintaining substantially the same rejection with updated claim mapping to address the amended limitations. 

Claim Interpretation
For clarity, the examiner wants to make the record crystal clear in terms of the claimed scope.  First, it is emphasized that the examiner made it clear in the restriction mailed 7/17/2020 that the surgical console (32, Fig. 1) is a distinct invention from the surgical system (all of Fig. 1 including footswtiches/handpieces), related as combination (surgical system) and subcombination (console).  Applicant elected the surgical console (alone).   Therefore, applicant’s amendments related to the ports on the console, specifically “being configured to couple to a handheld surgical instrument and transmit an energization to the handheld surgical instrument” and “being configured to couple to a footswitch and receive a signal from the footswitch” are merely functional language/intended use, and do not require a footswitch or a handpiece as part of the claimed scope.  Similarly, in relation to the claimed controller, the specific instrument that sends or receives the claimed signals is not patentably significant, so long as the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites "at least one of said light emitters of said footswitch visual indicator and said instrument visual indicators is disposed within said corresponding ring-shaped light guide".  There is nothing in the specification or drawings to support the limitation that the light emitter (LED) is disposed within the ring-shaped light guide, as it may be located behind it and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-28, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a controller configured to… receiving a signal…”.  This could be construed as a single claim reciting a product and process (MPEP 2173.05p).  The examiner suggests amending the claim to recite “receive”, similar to the rest of the limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0250098 to Malackowski et al. (provided on IDS) in view of US 2008/0020714 to Mezhinsky et al.
[Claim 18] A surgical console (Figs. 1, 2A and 12-13) comprising: a plurality of instrument ports (sockets 40; Par 0076), each of said instrument ports having an instrument visual indicator (168a-c; Par 0126) and being configured to couple to a 
Malackowski fails to explicitly teach “each of said light emitters comprises a ring-shaped light guide coupled to said console to surround a corresponding one of said footswitch port and said plurality of instrument ports”.  However, in the same field of endeavor, Mezhinsky discloses a surgical console that includes a plurality of instrument/footswitch ports (140, 150, Fig. 2) which include ring-shaped light guides surrounding the ports (illumination rings 135, 145; “Illumination rings 135, 145 are designed to display different colors indicating different modes of operation or statuses of the surgical machine” Pars 0031 and 0045).  Therefore, it would have been obvious to one of ordinary skill to design the visual indicators taught by Malackowski, as ring-shaped illuminators surrounding the ports on the console, as taught by Mezhinsky, as this is a known configuration to prevent confusion and surgeon error, specifically providing an effective and known type of labeling/indication system such that a surgeon can easily and effectively visualize the status/mode of the connected instruments/tools. 
[Claim 20] Malackowski discloses a controller that displays “no footswitch icon” as an indication that the handpiece is not under control of any/either footswitch assembly (Par 0133).  However, the reference fails to teach specifically displaying a white light in this specific situation.  The examiner contends that this is merely an obvious design choice, and one of ordinary skill would find it obvious to choose any desired indicator/color to specifically indicate to the user that there is no associated footswitch; see MPEP 2144.04 aesthetic design changes.  Furthermore, Mezhinsky 
[Claims 21-22]  Mezhinsky explicitly discloses “In addition, the light produced by illumination rings 135, 145 need not be continuous as shown. While a continuous ring of light is generally more useful and aesthetically pleasing, a broken ring of light can also be used” (Par 0031).  The examiner interprets a broken ring of light to be two arcuate light emitter portions on opposing sides of the port that angularly extend approximately 180 degrees.  If applicant disagrees with this interpretation, Malackowski specifically discloses a circular button (170c) where half the circle (180 degrees) displays one color and the other half displays another color in order to represent a handpiece being under dual control (Par 0127).  The examiner contends that based on this desired functionality taught by Malackowski it would have been obvious to one of ordinary skill in the art to design the ring-shaped illuminators as two arcuate light emitter portions that extend approximately 180 degrees (half a circle), specifically to allow a single indicator to simultaneously and clearly display two colors, as this is a seemingly logical design for a ring-shaped illuminator to display two different colors simultaneously, as desired by Malackowski.  If applicant disagrees, then this is considered an aesthetic design choice and would be obvious to design the ring-shaped illuminator in any known way that is capable of emitting two colors simultaneously. 
[Claim 23] Both Malackowski and Mezhinsky disclose displaying a plurality of colors (red, green, yellow), but neither reference explicitly teaches using a multi-color light emitter.  The examiner contends that there are only two possibilities to emit 
 [Claims 24-27]  Malackowski discloses multiple footswitch ports (48) and multiple handpiece ports (40); all of the ports having associated visual indicators.  Furthermore, the reference teaches mapping two footswitches to a single handpiece (dual control mode), and displaying two different colors at different portions of the indicator (170c, Fig. 12 or 184, Fig 13) in this specific situation (Pars 0127 and 0132).
[Claim 28] Malackowski discloses that that the display controller (62) which is part of the console “receives the various input signals generated to control the operation of the equipment attached to the console 32, and causes the other components internal to the console to generate the appropriate output signals” (Par 0080).  Furthermore, it is abundantly clear that the display controller is responsible for associating the ports, based on the user’s input (Pars 0117-134), as discussed above. 
[Claim 36] Mezhinsky discloses two light emitters (LEDs 335 and 340; Fig. 3).  The examiner interprets this first and second light emitter configured to emit different colors, e.g. red, green and yellow (Pars 0031 and 0045).  Specifically, in order for the ring illuminator to emit different colors, each LED must be capable of emitting a different 
[Claim 37] Mezhinsky shows the ring-shaped light guide in Fig. 3, the examiner interprets the light emitting diodes (335 and 340) to be disposed within the ring-shaped light guide.  Specifically, all of the elements depicted in Fig. 3 are considered the entirety of the ring-shaped light guide, and the emitters/LEDs are disposed within it.  If applicant disagrees, the examiner contends that this is an obvious design choice.   Specifically, whether or not the light source is disposed within the light guide or located behind it and emits through it provides no significant difference as the same effect is provided, i.e. visible light is emitted through the ring. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792